DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020-11/17/2020 was filed after the mailing date of the application on 01/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because of multiple dependence on claim 1 and 18.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 16-19 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Yin (CN 108389551).
Regarding claim 1, Yin discloses:
A pixel circuit, (refer to fig. 1 and paragraph 34. Describes a pixel circuit) comprising: 
A storage circuit, (refer to fig. 3 and paragraph 46. Describes first capacitor C1 and the second capacitor C2 are both storage capacitors) a data writing circuit, (refer to fig. 3 and paragraph 34. Describes a data writing sub-circuit 10) a light emitting driving circuit, (refer to fig. 3 and paragraph 37. Describes light-emitting control sub-circuit 30) and a compensation circuit, (refer to fig. 3 and paragraph 37. Describes compensating sub-circuit 20) 
Wherein the data writing circuit is connected to the storage circuit, (refer to fig. 3 and paragraph 35. Describes the data writing sub-circuit 10 is connected to the first signal terminal S1, the first voltage terminal V1 and the first point A for transmitting the signal of the first voltage terminal V1 to the control of the first signal terminal S1) and is configured to write a data voltage to the storage circuit under control of a scanning control signal, (refer to fig. 3 and paragraph 92. Describes the data writing sub-circuit 10 transmits the data voltage input by the first voltage terminal V1 to the first point A under the control of the first signal terminal S1, and drives the sub-circuit 40 to the first point A
The storage circuit is configured to store the data voltage and enable a stored data voltage to be available to the compensation circuit for a compensation operation, (refer to fig. 3 and paragraphs 93, 54. Describes the second transistor T2 is turned on under the control of the first signal terminal S1, and the data voltage input by the first voltage terminal V1 is transmitted to the first point A, and the potential of the first point A is written into the first capacitor C1 and the first One end of the capacitor C2. Para. 54, describes: The first voltage terminal V1 is used to transmit the data voltage Vdata and the reference voltage Vref for compensating for the IR drop on the power line VDD); 
The compensation circuit is connected to the light emitting driving circuit, and is configured to maintain a compensation voltage based on the stored data voltage at a control terminal of the light emitting driving circuit under control of a compensation control signal, (refer to fig. 3 and paragraphs 36-38. Describes the illumination control sub-circuit 30 for driving under the control of the first point A and the illumination control sub-circuit 30 after the compensation of the threshold voltage is obtained. The illuminating sub-circuit 50 emits light. Para. 36, describes: The compensating sub-circuit 20 is connected to the second signal terminal S2 and the driving sub-circuit 40 for compensating the driving sub-circuit 40 for the threshold voltage under the control of the second signal terminal S2); and 
The light emitting driving circuit is further connected to a light emitting element, and is configured to drive the light emitting element to emit light under control of refer to fig. 3 and paragraph 38. Describes the second voltage terminal V2, and the illumination control sub-circuit 30 for driving under the control of the first point A and the illumination control sub-circuit 30 after the compensation of the threshold voltage is obtained. The illuminating sub-circuit 50 emits light).
Regarding claim 16, Yin discloses:
A method for driving a pixel circuit, (refer to fig. 1 and paragraph 88. Describes a driving method of a pixel circuit) 
Wherein the pixel circuit comprises a storage circuit, refer to fig. 3 and paragraph 46. Describes first capacitor C1 and the second capacitor C2 are both storage capacitors a data writing circuit, (refer to fig. 3 and paragraph 34. Describes a data writing sub-circuit 10) a light emitting driving circuit, (refer to fig. 3 and paragraph 37. Describes light-emitting control sub-circuit 30) and a compensation circuit, (refer to fig. 3 and paragraph 37. Describes compensating sub-circuit 20)
The data writing circuit is connected to the storage circuit, (refer to fig. 3 and paragraph 35. Describes the data writing sub-circuit 10 is connected to the first signal terminal S1, the first voltage terminal V1 and the first point A for transmitting the signal of the first voltage terminal V1 to the control of the first signal terminal S1) and is configured to write a data voltage to the storage circuit under control of a scanning control signal, (refer to fig. 3 and paragraph 92. Describes the data writing sub-circuit 10 transmits the data voltage input by the first voltage terminal V1 to the first point A under the control of the first signal terminal S1, and drives the sub-circuit 40 to the first point A); 
The storage circuit is configured to store the data voltage and enable a stored data voltage to be available to the compensation circuit for a compensation operation, (refer to fig. 3 and paragraphs 93, 54. Describes the second transistor T2 is turned on under the control of the first signal terminal S1, and the data voltage input by the first voltage terminal V1 is transmitted to the first point A, and the potential of the first point A is written into the first capacitor C1 and the first One end of the capacitor C2. Para. 54, describes: The first voltage terminal V1 is used to transmit the data voltage Vdata and the reference voltage Vref for compensating for the IR drop on the power line VDD); 
The compensation circuit is connected to the light emitting driving circuit, and is configured to maintain a compensation voltage based on the stored data voltage at a control terminal of the light emitting driving circuit under control of a compensation control signal, (refer to fig. 3 and paragraphs 36-38. Describes the illumination control sub-circuit 30 for driving under the control of the first point A and the illumination control sub-circuit 30 after the compensation of the threshold voltage is obtained. The illuminating sub-circuit 50 emits light. Para. 36, describes: The compensating sub-circuit 20 is connected to the second signal terminal S2 and the driving sub-circuit 40 for compensating the driving sub-circuit 40 for the threshold voltage under the control of the second signal terminal S2
The light emitting driving circuit is further connected to a light emitting element, and is configured to drive the light emitting element to emit light under control of the compensation voltage, (refer to fig. 3 and paragraph 38. Describes the second voltage terminal V2, and the illumination control sub-circuit 30 for driving under the control of the first point A and the illumination control sub-circuit 30 after the compensation of the threshold voltage is obtained. The illuminating sub-circuit 50 emits light) the method comprises: 
In a data writing phase, writing the data voltage to the storage circuit, (refer to fig. 4, 9 and paragraph 92. Describes in the data writing phase, the data writing sub-circuit 10 transmits the data voltage input by the first voltage terminal V1 to the first point A under the control of the first signal terminal S1, and drives the sub-circuit 40 to the first point A. The signal is stored); 
In a compensation phase, writing the compensation voltage to the compensation circuit according to the stored data voltage, (refer to fig. 4, 9 and paragraph 89. Describes in the initialization and compensation phase, the data writing sub-circuit 10 transmits the reference voltage input by the first voltage terminal V1 to the first point A under the control of the first signal terminal S1, and initializes the potential of the first point A. The compensating sub-circuit 20 compensates the driving sub-circuit 40 for the threshold voltage under the control of the second signal terminal S2); and  -8-Preliminary AmendmentAttorney Docket No. 008357.00877 
In a light emitting phase, driving the light emitting element to emit light based on the compensation voltage, (refer to fig. 4, 9 and paragraphs 96, 94. Describes by adding a compensation sub-circuit 20 in a pixel circuit, and driving a threshold value generated by the compensation sub-circuit 20 to the driving sub-circuit 40 before the driving sub-circuit 40 drives the illuminating sub-circuit 50 to emit light. Para. 94, describes: In the illuminating phase, the illuminating control sub-circuit 30 connects the driving sub-circuit 40 with the illuminating sub-circuit 50 under the control of the enable signal terminal EM).
Regarding claim 2, Yin discloses:
Wherein the storage circuit comprises a first capacitor, a first terminal of the first capacitor is connected to a first power supply terminal, and a second terminal of the first capacitor is connected to the data writing circuit, (refer to fig. 3 and paragraph 43. Describes one end of the second capacitor C2 is connected to the first point A, and the other end is connected to the second voltage terminal V2).
Regarding claim 17, Yin discloses:
Wherein a duration of the data writing phase is shorter than a duration of the compensation phase, (refer to fig. 4. Depicts data writing phase P2 less duration than compensation phase P1).
Regarding claim 18, Yin discloses:
A display device, comprising the pixel circuit, (refer to fig. 8 and paragraph 85. Describes a display device comprising a plurality of the above pixel circuits) according to claim 1
Regarding claim 19
The light emitting element according to claim 1, wherein the pixel circuit is configured to drive the light emitting element to emit light, (refer to fig. 4, 9 and paragraph 96. Describes by adding a compensation sub-circuit 20 in a pixel circuit, and driving a threshold value generated by the compensation sub-circuit 20 to the driving sub-circuit 40 before the driving sub-circuit 40 drives the illuminating sub-circuit 50 to emit light).
Allowable Subject Matter
Claims 15 is allowed.
Claims 3-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fail to teach or suggest wherein the light emitting driving circuit comprises a driving transistor, the control terminal of the light emitting driving circuit comprises a control electrode of the driving transistor, a first electrode of the driving transistor is directly connected to the data writing circuit and the second terminal of the first capacitor, and a second electrode of the driving transistor and the control electrode of the driving transistor are both connected to the compensation circuit and wherein the compensation circuit comprises a compensation transistor and a second capacitor, a first terminal of the second capacitor is connected to a second power supply terminal, and a second terminal of the second capacitor is connected to the control electrode of the driving transistor; and a capacitance value of the first capacitor is greater than a capacitance value of the second capacitor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20160321997 relates to an organic light emitting diode display includes a driving transistor including a driving gate electrode coupled to a storage capacitor; a first switching transistor including a first source electrode coupled to a driving drain electrode of the driving transistor; and a second switching transistor including a second drain electrode coupled to a driving source electrode of the driving transistor, wherein a second source electrode of the second switching transistor receives a driving voltage, and wherein a channel region of the first switching transistor and a channel region of the second switching transistor have different doping concentrations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/13/2021